 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JON HUMES,                                       No. 2:17-cv-2503 KJM KJN P
12                       Plaintiff,
13           v.                                        ORDER
14    GOV. JERRY BROWN,
15                       Defendant.
16

17          Plaintiff is a former county jail inmate, proceeding pro se and in forma pauperis. Plaintiff

18   seeks relief pursuant to 42 U.S.C. § 1983. This proceeding was referred to this court by Local

19   Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20          On October 18, 2018, the magistrate judge filed findings and recommendations herein

21   recommending that plaintiff’s complaint be dismissed without leave to amend. Plaintiff filed

22   objections to the findings and recommendations, along with a motion to amend and a proposed

23   amended complaint.

24          Plaintiff objects that he has been wrongfully required to register under California Penal

25   Code Section 290, and seeks leave to amend because he claims he only recently learned how to

26   draft a federal complaint. (ECF No. 20 at 2.) Plaintiff is permitted to amend his complaint once

27   as a matter of course. Fed. R. Civ. P. 15(a)(1). Thus, in an abundance of caution, the court will

28   ////
                                                       1
 1   vacate the dismissal without leave to amend, and will grant plaintiff leave to amend. The court

 2   will screen plaintiff’s proposed amended complaint by separate order.

 3            Accordingly, IT IS HEREBY ORDERED that:

 4            1. The findings and recommendations (ECF No. 17) are vacated; and

 5            2. Plaintiff’s motion to amend (ECF No. 20-1) is granted.

 6   Dated: July 17, 2019

 7

 8

 9
     /hume2503.mta
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
